

SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS
This Separation Agreement and General Release of All Claims (“Separation
Agreement”) is made by and between Ideal Power Inc. (“Company”) and Ryan O’Keefe
(“Employee”) with respect to the following facts:
A.    Employee is an employee of Company, employed as Company’s Senior Vice
President of Business Development pursuant to that certain Employment Agreement,
dated August 11, 2014 (“Employment Agreement”).
B.    The parties have mutually agreed that Employee’s employment will cease
effective June 2, 2017 (“Separation Date”).
C.    The parties desire to settle all claims and issues that have, or could
have been raised, in relation to Employee’s employment with Company and arising
out of or in any way related to the acts, transactions or occurrences between
Employee and Company to date, including, but not limited to, Employee’s
employment with Company or the termination of that employment, on the terms set
forth below.
THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:
Severance Package. In consideration for Employee’s execution of this Separation
Agreement and in replacement of any and all obligations Company may have to
Employee pursuant to Section 12 of the Employment Agreement, Company agrees to
provide Employee the following payments (the “Severance Package”) outlined
below. Employee acknowledges and agrees that this Severance Package constitutes
adequate consideration for the promises and representations made by Employee in
this Separation Agreement and satisfies all obligations Company has to Employee
with respect to separation or severance pay under the Employment Agreement,
including but not limited to Section 12 of the Employment Agreement.
1.1    Severance Payment. Company agrees to pay Employee a Severance Payment, to
which Employee is not otherwise entitled, equivalent to three months of
Employee’s Base Salary ($58,875.00), less all appropriate federal and state
income and employment taxes (the “Severance Payment”). The Severance Payment
will be paid over a three-month period of time (the “Severance Period”) in equal
installments, with the first installment made on the later of (i) the first
payday after the Effective Date of the Separation Agreement or (ii) the first
payday following the Separation Date.
1.2    Bonus. Employee will be paid a bonus amount of $19,625.00, less all
appropriate federal and state income and employment taxes, within two weeks of
the Separation Date.
1.3    Paid Time Off. Employee’s final paycheck shall include payment for all
accrued, but unused paid time off.
1.4    Benefits Continuation. To the extent Employee participates in any
medical, prescription drug, dental, vision and any other “group health plan” of
the Company


1


--------------------------------------------------------------------------------




immediately prior to Employee’s separation from service, the Company agrees to
pay the premiums required to continue Employee’s group health care coverage
through August 31, 2017, under the applicable provisions of 29 U.S.C. § 1161 et
seq. (commonly known as “COBRA”), provided that Employee elects to continue and
remains eligible for these benefits under COBRA, and does not become eligible
for health insurance coverage from another employer during this period (the
“COBRA Payment”).
2.    Cooperation. During the Severance Period, Employee will, at the Company’s
reasonable request, contribute (but not lead) efforts to complete certain
limited commercial activities that are near completion at the time of
Separation. Receipt of the Severance Package shall constitute Employee’s
payments for any such contributions and Employee agrees that he is not owed nor
will receive any additional compensation for his efforts during the Severance
Period.
3.    General Release.
3.1    Employee unconditionally, irrevocably and absolutely releases and
discharges Company, and any parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of Company,
past and present, as well as Company’s past and present employees, officers,
directors, agents, successors and assigns (collectively, “Released Parties”),
from all claims related in any way to the transactions or occurrences between
them to date, to the fullest extent permitted by law, including, but not limited
to, Employee’s employment with Company, the termination of Employee’s
employment, and all other losses, liabilities, claims, charges, demands and
causes of action, known or unknown, suspected or unsuspected, arising directly
or indirectly out of or in any way connected with Employee’s employment with
Company, including Company obligations to Employee under the Employment
Agreement. This release is intended to have the broadest possible application
and includes, but is not limited to, any tort, contract, common law,
constitutional or other state, federal, city, county, or local statutory claims,
including, but not limited to alleged violations of the Texas Labor Code
(including but not limited to the Texas Civil Rights Act, the Texas Payday Act,
and the Texas Minimum Wage Law), Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act of
1967, as amended, the Family and Medical Leave Act, the Equal Pay Act, the
Genetic Information Nondiscriminatory Act of 2008, the Lilly Ledbetter Fair Pay
Restoration Act of 2009, Sections 1981-1983 of Title 42 of the United States
Code, the Workers Adjustment Retraining and Notification Act, breach of the
Employment Agreement, and all claims for attorneys’ fees, costs and expenses.
Employee expressly waives Employee’s right to recovery of any type, including
damages or reinstatement, in any administrative or court action, whether state
or federal, and whether brought by Employee or on Employee’s behalf, related in
any way to the matters released herein.
3.2    Employee acknowledges that Employee may discover facts or law different
from, or in addition to, the facts or law that Employee knows or believes to be
true with respect to the claims released in this Separation Agreement and
agrees, nonetheless, that this Separation Agreement and the release contained in
it shall be and remain effective in all respects notwithstanding such different
or additional facts or the discovery of them.
3.3    The parties acknowledge that this general release is not intended to bar
any claims that, by statute, may not be waived, such as Employee’s claims for
workers’ compensation benefits, unemployment insurance benefits, or any
challenge to the validity of the


2


--------------------------------------------------------------------------------




form of Employee’s release of claims under the Age Discrimination in Employment
Act, as set forth in this Agreement. Nothing in this Agreement is intended to,
or shall, interfere with Employee’s rights under the National Labor Relations
Act or federal, state, or local civil rights or employment discrimination laws
(including, but not limited to, Title VII, the ADA, the Age Discrimination in
Employment Act, GINA, or their state or local counterparts) to file or otherwise
institute a charge, to participate in a proceeding with any appropriate federal,
state, or local government agency enforcing those laws, or to cooperate with any
such agency in its investigation, none of which shall constitute a breach of the
release, non-disparagement or confidentiality clauses of this Agreement.
Employee shall not, however, be entitled to any relief, recovery, or monies in
connection with any such matter brought against any of the Released Parties,
regardless of who filed or initiated any such complaint, charge, or proceeding.
3.4    Employee declares and represents that Employee intends this Separation
Agreement to be complete and not subject to any claim of mistake, and that the
release herein expresses a full and complete release and Employee intends the
release herein to be final and complete. Employee executes this release with the
full knowledge that this release covers all possible claims against the Released
Parties, to the fullest extent permitted by law.
4.    Representation Concerning Filing of Legal Actions. Employee represents
that, as of the date of this Separation Agreement, Employee has not filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against Company or any of the other Released Parties in any court or with any
governmental agency.
5.    Nondisparagement. Employee agrees that Employee will not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame the personal and/or business reputations, practices
or conduct of Company or any of the other Released Parties.
6.    Return of Company Property. Employee warrants and represents that on or
before the Separation Date, Employee will return to Company all Company property
in Employee’s possession or control, including, but not limited to, credit
cards, access cards, keys to Company buildings or property, all Company
equipment, computers, cell phones and other electronic equipment, and all
Company documents and papers, customer lists, manuals, files, price lists, and
all other trade secrets and/or confidential Company information, and all copies
thereof, in paper, electronic, or in any other form. To the extent Employee has
Company documents or other data in electronic or hard-copy form, Employee
warrants and represents that Employee will promptly return all such documents
and data to Company and destroy and/or delete any and all duplicates of such
documents or data. Employee also warrants and represents that Employee has
disclosed to Company all passwords, codes, and any other mechanism by which
Employee has or had access to Company’s computer systems or facilities. Employee
promises not to access or attempt to access Company’s computer systems or
software after the Separation Date, nor will Employee provide information to any
other person or entity that will allow that party unauthorized access to
Company’s computer systems or software or facilities. Employee further warrants
and represents that Employee has not compromised, corrupted, misappropriated,
damaged or inappropriately shared, uploaded, or downloaded data belonging or
relating to Company’s computer systems or its business. To the extent Employee
utilizes Company property or data during the Severance Period in compliance with
Section 3 above, Employee agrees to return all such Company property or data at
the conclusion of the Severance Period or at any date prior, at Company’s
request.


3


--------------------------------------------------------------------------------




7.    No Admissions. By entering into this Separation Agreement, the Released
Parties make no admission that they have engaged, or are now engaging, in any
unlawful conduct. The parties understand and acknowledge that this Separation
Agreement is not an admission of liability and shall not be used or construed as
such in any legal or administrative proceeding.
8.    Older Workers’ Benefit Protection Act. This Separation Agreement is
intended to satisfy the requirements of the Older Workers’ Benefit Protection
Act, 29 U.S.C. sec. 626(f). Employee is advised to consult with an attorney
before executing this Separation Agreement.
8.1    Acknowledgments/Time to Consider. Employee acknowledges and agrees that
(a) Employee has read and understands the terms of this Separation Agreement;
(b) Employee has been advised in writing to consult with an attorney before
executing this Separation Agreement; (c) Employee has obtained and considered
such legal counsel as Employee deems necessary; (d) Employee has been given
twenty-one (21) days to consider whether or not to enter into this Separation
Agreement (although Employee may elect not to use the full 21‑day period at
Employee’s option); and (e) by signing this Separation Agreement, Employee
acknowledges that Employee does so freely, knowingly, and voluntarily.
8.2    Revocation/Effective Date. This Separation Agreement shall not become
effective or enforceable until the eighth day after Employee signs this
Separation Agreement. In other words, Employee may revoke Employee’s acceptance
of this Separation Agreement within seven (7) days after the date Employee signs
it. Employee’s revocation must be in writing and received by the Company, attn.
Timothy Burns, CFO, e-mail address: tim.burns@idealpower.com on or within seven
days after the date Employee signs it in order to be effective. If Employee does
not revoke acceptance within the seven (7) day period, Employee’s acceptance of
this Separation Agreement shall become binding and enforceable on the eighth day
(“Effective Date”). The Severance Package will become due and payable in
accordance with Section 2, provided Employee does not revoke.
8.3    Preserved Rights of Employee. This Separation Agreement does not waive or
release any rights or claims that Employee may have under the Age Discrimination
in Employment Act that arise after the execution of this Separation Agreement.
In addition, this Separation Agreement does not prohibit Employee from
challenging the validity of this Separation Agreement’s waiver and release of
claims under the Age Discrimination in Employment Act of 1967, as amended.
9.    Compliance with Surviving Provisions of PIIA. Employee agrees to continue
to abide by the surviving provisions of the Proprietary Information and
Inventions Agreement (the “PIIA”), which he previously signed in connection with
his employment at Company, including the requirement to sign and return the
Termination Certification attached to the PIIA.
10.    Cooperation. In the event that any charge, complaint or lawsuit is filed
against Employer or any of its affiliates, Employee agrees to provide reasonable
cooperation to Employer in the defense of the same. Such cooperation may
include, without limitation, meeting with and providing information to
Employer’s agents and attorneys upon reasonable notice and at mutually agreed
upon times and places.


4


--------------------------------------------------------------------------------




11.    Severability. In the event any provision of this Separation Agreement
shall be found unenforceable, the unenforceable provision shall be deemed
deleted and the validity and enforceability of the remaining provisions shall
not be affected thereby.
12.    Full Defense. This Separation Agreement may be pled as a full and
complete defense to, and may be used as a basis for an injunction against, any
action, suit or other proceeding that may be prosecuted, instituted or attempted
by Employee in breach hereof.
13.    Governing Law; Forum. The validity, interpretation and performance of
this Separation Agreement shall be construed and interpreted according to the
laws of the United States of America and the State of Texas without giving
effect to conflicts of law principles. Employee agrees that any disputes or
litigation that may arise with respect to the Separation Agreement shall be
brought and prosecuted in Travis County, Texas and waives any and all objections
to the location of such litigation, including but not limited to objections
based on forum non conveniens. In addition, Employee irrevocably consents to the
exclusive personal jurisdiction of the federal and state courts located in
Travis County, Texas, as applicable, for any matter arising out of or relating
to this Separation Agreement.
14.    Counterparts. This Separation Agreement may be signed in counterparts,
each such counterpart being as be signed and conveyed by facsimile or electronic
mail via PDF and such signature will be binding on the person signing.
15.    Entire Agreement; Modification. This Separation Agreement, including the
surviving provisions of the PIIA and any prior arbitration agreement previously
executed by Employee, which are incorporated herein by reference, is intended to
be the entire agreement between the parties and supersedes and cancels any and
all other and prior agreements, written or oral, between the parties regarding
this subject matter. This Separation Agreement may be amended only by a written
instrument executed by all parties hereto.
THE PARTIES TO THIS SEPARATION AGREEMENT HAVE READ THE FOREGOING SEPARATION
AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.
WHEREFORE, THE PARTIES HAVE EXECUTED THIS SEPARATION AGREEMENT ON THE DATES
SHOWN BELOW.


Dated:
6/2/2017
 
By:
/s/ Ryan O'Keefe
 
 
 
 
Ryan O'Keefe
 
 
 
 
 
 
 
 
 
Ideal Power Inc.
 
 
 
 
 
 
 
 
 
 
Dated:
6/2/2017
 
By:
/s/ Tim Burns
 
 
 
 
Timothy Burns
 
 
 
 
Chief Financial Officer
 
 
 
 
 





5
